Title: To John Adams from Nathaniel F. Williams, 21 May 1823
From: Williams, Nathaniel F.
To: Adams, John


				
					Venerable Sir
					Baltimore May 21 1823—
				
				Altho’ I have not the honor of Knowing you personally, but as one of the few illustrious Patriots of the revolution Still living,—and one for whom I feel a great Veneration & attachment for great & distinguished Services rendered to our Common Country in her Utmost Need,—I take the liberty to ask you to furnish me with a Copy of a letter from the late General Washington to yourself,—giving his opinion of your Son the Hon John Quincy Adams. This letter, if I am not Mistaken I read Some years ago & was pleased with it. Being a great admirer of the Splendid talents of Your Son, & grateful for the important Services rendered by him, I wish to Contribute my Mite towards placing before the American people the Strong Claims he has on their affections & gratitude.Accept Venerable / Sir / My earnest prayers for your future Comfort & happiness. I remain With great respect & affection yr obt: Servant
				
					Nathl. F. Williams
				
				
			